ORDER

This matter came before the Court on a Joint Petition for Inactive Status by Consent filed pursuant to Maryland Rule 16-772(c). Upon consideration of the said petition, it is this 17th day of June, 2003,
ORDERED, by the Court of Appeals of Maryland, that Lawrence L. Bourland, f/k/a Lawrence L. Heidt, be, and he hereby is, placed on inactive status by consent pending further order of this Court; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Lawrence L. Heidt from the register of attorneys in this Court, effective immediately, and shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).